Case 1:21-cr-00063-APM Document1 Filed 02/02/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury Sworn in on November 13, 2020

UNITED STATES OF AMERICA : CRIMINAL NO.
v.
VIOLATION:
MAXIMO RAMON MARTE,

18 U.S.C. § 1001(a)(2)
(False Statements)
Defendant.

INDICTMENT
The Grand Jury charges that:
COUNT ONE

On or about September 27, 2019, in the District of Columbia, defendant MAXIMO
RAMON MARTE did willfully and knowingly make a materially false, fictitious, and fraudulent
statement and representation in a matter within the jurisdiction of the Executive Branch of the
Government of the United States, in that the defendant falsely stated and represented to an agent
of the Department of State that he never had direct control over any undisclosed foreign financial
interests when, in truth and in fact, and as he then well knew and believed. MARTE did serve as
a Director, Principal Agent, and Chief Executive Officer of a business organization registered
under the laws of Nigeria, a foreign country, beginning as early as February 26, 2013, until at least
on or about October 15, 2018.

(False Statement to a Government Agency, in violation of Title 18, United States Code, Section
1001 (a)(2))
Case 1:21-cr-00063-APM Document1 Filed 02/02/21 Page 2 of 2

COUNT TWO

On or about September 27, 2019, in the District of Columbia, defendant MAXIMO
RAMON MARTE did willfully and knowingly make a materially false, fictitious, and fraudulent
statement and representation in a matter within the jurisdiction of the Executive Branch of the
Government of the United States, in that the defendant falsely stated and represented to an agent
of the Department of State that he had not provided advice and support to any individual with a
foreign business and other foreign organization within the last seven years when, in truth and in
fact, and as he then well knew and believed, MARTE did provide such advice and support to a
foreign business person on ways to facilitate oil shipments to Syria, beginning as early as on or
about May 20, 2018, until at least on or about July 8, 2018.

(False Statement to a Government Agency, in violation of Title 18, United States Code, Section
1001(a)(2))

A TRUE BILL;

FOREPERSON,

Matar] Shaws (Bm

Attorney of the United States in
and for the District of Columbia
